               Case 3:20-cv-00133-JCH Document 129-4 Filed 07/13/20 Page 1 of 1


                                                           Jakub Madej <j.madej@lawsheet.com>


Madej v Yale Univ et al. -- First Set of Interrogatories for Yale
University
Jakub Madej <j.madej@lawsheet.com>                                       Fri, May 15, 2020 at 3:14 PM
To: Pat Noonan <PNoonan@ddnctlaw.com>

 Dear Patrick,

 I attach the first set of interrogatories directed to Yale University. Given the 30 days'
 time frame, answers are due on July 16, 2020.

 If you cannot access this file, I have uploaded a true and correct copy of my request
 to lawsheet.com/first-set-of-interrogatories-to-yale-university.pdf.

 Please call me at either of my two usual phone numbers if you wish to confer about
 this. Our email "communication" has been ineffective in reducing disputes, and I wish
 to refrain from time-wasting one-sided communication. Alternatively, you can write a
 letter and send it to me via fax.

 I will shortly send you a stipulated ESI protocol that should streamline discovery and
 organize the production process. I hope you can suggest changes to better suit your
 client's IT procedures and policies. I will call you to confer about this after this
 weekend.

 Best,
 Jakub

 65 Dwight St | New Haven, CT 06511 | (646) 776-0066 | j.madej@lawsheet.com

 This email may contain confidential or privileged information that are legally protected from
 disclosure. If you are not the intended recipient of this message or their agent, you must not use,
 disseminate, copy, or store this message or its attachments.

     first-set-of-interrogatories-to-yale-university.pdf
     675K
